Case 5:16-cv-10444-JEL-MKM ECF No. 1585, PageID.60973 Filed 04/09/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  IN RE FLINT WATER CASES                        No. 5:16-cv-10444-JEL-MKM
                                                 (consolidated)
                                                 Hon. Judith E. Levy




   MOTION OF SARAH REYNOLDS TO WITHDRAW AS COUNSEL FOR
    DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
       AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
                  OPERATING SERVICES, LLC

         Sarah Reynolds hereby moves to withdraw as counsel for Defendants Veolia

 North America, LLC, Veolia North America, Inc., and Veolia Water North America

 Operating Services, LLC (“the VNA Defendants”) and states the following in

 support:

         1.    As of Friday, April 9, 2021, Sarah Reynolds will no longer be affiliated

 with Mayer Brown LLP and will no longer represent the VNA Defendants in this

 case.

         2.    The other counsel currently representing the VNA Defendants in this

 matter will continue to represent the VNA Defendants.

         Accordingly, attorney Sarah Reynolds respectfully requests that this Court

 enter an order permitting her withdrawal as counsel for the VNA Defendants. A

 proposed order is attached as Exhibit A.
Case 5:16-cv-10444-JEL-MKM ECF No. 1585, PageID.60974 Filed 04/09/21 Page 2 of 3




                                             Respectfully submitted,

  MAYER BROWN LLP                           BUSH SEYFERTH
                                            PLLC
  By: /s/ Sarah E. Reynolds
  Sarah E. Reynolds                         By: : /s/ Michael R. Williams
  Mayer Brown LLP                           Cheryl A. Bush (P37031)
  71 S. Wacker Dr.                          Michael R. Williams (P79827)
  Chicago, IL 60606                         100 W. Big Beaver Road, Suite 400
  (312) 701-7644                            Troy, MI 48084
  sreynolds@mayerbrown.com                  (248) 822-7800
                                            bush@bsplaw.com
                                            williams@bsplaw.com

   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

 Dated: April 9, 2021
Case 5:16-cv-10444-JEL-MKM ECF No. 1585, PageID.60975 Filed 04/09/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF System, which will send

 notification to the ECF counsel of record.

                                                 Respectfully submitted,

  MAYER BROWN LLP                                BUSH SEYFERTH PLLC

  By: /s/ Sarah E. Reynolds                      By: /s/ Michael R. Williams
  Sarah E. Reynolds                              Cheryl A. Bush (P37031)
  Mayer Brown LLP                                Michael R. Williams (P79827)
  71 S. Wacker Dr.                               100 W. Big Beaver Road, Suite
  Chicago, IL 60606                              400
  (312) 701-7644                                 Troy, MI 48084
  sreynolds@mayerbrown.com                       (248) 822-7800
                                                 bush@bsplaw.com
                                                 williams@bsplaw.com

     Attorneys for Veolia North America, LLC, Veolia North America, Inc.,
           and Veolia Water North America Operating Services, LLC

    Dated: April 9, 2021
